UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KIRK TANG YUK, 7 — WAN 3 t 2020.
Movant, “— 19-CV-9416 (AJN) es
-against- 13-CR-0360-3 (AJN)
UNITED STATES OF AMERICA, ORDER
Respondent.

 

 

ALISON J. NATHAN, United States District Judge:

Petitioner Kirk Tang Yuk has moved for a sixty-day extension of his time to file a reply to
the Government’s opposition. The request is hereby GRANTED. Petitioner Kirk Tang Yuk’s
time to file a reply is extended until April 13, 2020. No further extensions will be granted absent
good cause. Chambers will mail a copy of this Order to Petitioner and note its mailing on the
docket.

SO ORDERED.

1

Ve

(_/ ~ ALISON J. NATHAN
United States District Judge

Dated: January 31, 2020
New York, New York

  

 
